Citation Nr: 1331704	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  10-48 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cellulitis, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to November 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge in December 2012.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for cellulitis, then characterized as a muscle infection, was denied in a February 1996 rating decision.  The Veteran did not submit a notice of disagreement, and this rating decision became final.

2.  During the pendency of the Veteran's May 2009 application to reopen his previously denied claim, evidence was received which was not previously of record and which tends to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The February 1996 rating decision denying the claim for service connection for cellulitis, then characterized as a muscle infection is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2012).

2.  New and material evidence since that decision has been submitted to allow the reopening of this claim.  38 U.S.C.A. § 5108 (West 2002& Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 


New and Material Evidence

The Veteran filed a claim for service connection for cellulitis in August 1995.  This claim was denied in a February 1996 rating decision.  He did not submit a notice of disagreement, and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2012). 

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

At the time of the February 1996 denial, the record consisted of service treatment records (STRs), a VA treatment record, and a lay statement.  Subsequently, VA treatments records from the Veteran's December 1975 hospitalization for cellulitis were received.  These records were new.  These records were material because they help substantiate his claim and relate to a reason his claim was previously denied. 

Reopening of the Veteran's the claim for service connection for cellulitis based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2011) (holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

The previously denied claim is reopened and will be remanded for additional development.


ORDER

New and material evidence having been received, the claim of service connection for cellulitis, previously claim as a muscle infection, is reopened. To this extent only, the claim is granted. 

REMAND

The reopened claim is REMANDED to the RO via the Appeals Management Center in Washington, DC for the following development:

1. Contact the Veteran, provide a release of information form to obtain all treatment records generated by the treating physician, Gregory D. Mieden, M.D., and the Johnson Neurologic Clinic, and any other treatment provider who has provided care for cellulitis whose records are not currently in possession of VA. 

2.  Schedule the Veteran for a VA examination, to be conducted by a qualified neurologist, dermatologist or similarly qualified physician. Request that the physician review the claims folder, to include any medical records received as a result of this remand and any electronic records. Request that the physician express an opinion as to whether the Veteran's treatment for cellulitis of the left leg noted in December 1975 represented the onset of any lower extremity skin or neurological disorder currently diagnosed, and that THE EXAMINER PROVIDE A FULLY REASONED EXPLANATION FOR ANY CONCLUSIONS REACHED. 

3.  After completion of the above, readjudicate the claim. If the claim is not granted, issue a Supplemental Statement of the Case and follow all other appropriate appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


